Exhibit 10(r) MARKETING AND SALES AGREEMENT THIS MARKETING AND SALES AGREEMENT (the "Agreement") is entered into as of the 21st day of June, 2010 by and between EuroTech, Inc., a Maryland corporation with its principal place of business at 10206 Old Columbia Road, Columbia, Maryland ("EuroTech"), and Elecsys Corporation, a Kansas corporation with its principal place of business at 846 North Mart-Way Court, Olathe, Kansas ("Elecsys"). WHEREAS, EuroTech has entered into a Technology Rights Agreement with Larry Lendo and John Lujan pursuant to which exclusive license rights to designated technology (as defined therein) in the oil and gas and energy markets have been granted; WHEREAS, the technology referenced in the Technology Rights Agreement has been sublicensed to Elecsys; and WHEREAS, Elecsys and EuroTech wish to enter into additional agreement with respect to the marketing and sales of such technology NOW, THEREFORE, in consideration of the foregoing premises and the mutual covenants and agreements herein contained, the sufficiency of which are hereby acknowledged, the parties hereto do hereby agree as follows: 1.Delivery of Assets.EuroTech shall deliver to Elecsys, contemporaneous with the execution of this Agreement, all mutually agreed upon manufacturing documentation, instructions, and test jigs adequate to permit Elecsys to test and maintain those products listed on Exhibit A attached hereto.To the extent Elecsys chooses to purchase any test fixtures required for these testing and maintenance efforts, Elecsys shall pay to EuroTech a mutually agreed upon price for such test fixtures. 2.Customer Support.Attached as Exhibit B to this Agreement is a list of customers and certain contracts that EuroTech has entered into with each such customer.Elecsys shall provide to such customers the ongoing product support required pursuant to such contracts and shall be entitled to receive from each such customer payment for any support services so provided.Elecsys shall have no obligation or responsibility for any services provided by EuroTech prior to the date of this Agreement, and EuroTech shall have no obligation or responsibility for any services so provided by Elecsys. In the event Elecsys is called upon to provide any warranty service to prior customers of EuroTech, EuroTech agrees to compensate Elecsys for such repair work at a rate also set forth on Exhibit B attached hereto.Any such compensation shall be due from EuroTech within 30 days of delivery by Elecsys of the invoice for such work. In the event:(i) Elecsys sells substantially all of its assets or a majority of its outstanding stock is acquired in a single transaction that closes within twelve months from the date of this Agreement, and (ii) Elecsys or its successor in interest materially fails to perform the service obligations set forth in this Section 2, then EuroTech, at its option, shall have the right to terminate or modify this agreement. 1 3.Parts Availability.To the extent that Elecsys needs or requests components to provide the customer support described in Section 2 above, EuroTech shall provide those components listed on Exhibit C attached hereto and Elecsys shall promptly pay the per unit price also noted on Exhibit C.EuroTech shall be obligated to provide such parts until such time as its stock, existing as of the date of this Agreement, has been depleted.In addition, EuroTech shall provide as many processor and IO cards as may be requested by Elecsys, also at the agreed upon price set forth on Exhibit C attached hereto. 4.Non-Competition.In exchange for the undertakings of Elecsys set forth above, EuroTech agrees not to engage in the marketing or sale of any of the products that incorporate the Technology, or to otherwise license or sell, the Technology described in the Technology Rights Agreement dated June 21st, 2010 (solely to the extent that such technology is used in the oil, gas, and energy markets (collectively, the “Market”)).Further, EuroTech agrees to no longer provide any customer support or product repair services in any way relating to such technology in the Market. IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date first set forth above. ELECSYS CORPORATION By:/s/ Karl B. Gemperli Name:Karl B. Gemperli Title:CEO Date:6-21-2010 EUROTECH, INC. By:/s/ Greg Nicoloso Name:Greg Nicoloso Title:CEO Date:6-21-2010 2 Exhibit A Production documentation, test jigs All Available production documentation and test procedures and jigs will be provided by Eurotech in order for Elecsys to fully support and/or produce the following products: Director Series II Director Series IV Director Series V Director Z – (test jig to be purchased by Elecsys) 3 Exhibit B Maintenance and Support Obligations Conoco Philips Expires 2/24/2011 Magellan Pipeline Company Expires 4/3/2011 Enterprise Products Operating L.P.
